DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 7, in the reply filed on 2 November 2021 is acknowledged.
	Claims 8 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 November 2021.

Claim Interpretation
Claim 1 is directed to 
“A three-dimensional object formed by bending and deforming a sheet-like base material made of a thermoplastic resin at a ridge line, wherein
a surface of the base material bent and oriented outward at least at the ridge line is covered with a thermal expansion layer that expands when heated to a thermal deformation temperature of the thermoplastic resin or a higher temperature, and 
the thermal expansion layer is expanded at the ridge line.”

The phrase “formed by bending and deforming” indicates claim 1 is a product-by-process claim.
	“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  
	The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps 
	In the case of claim 1, the examiner refers to Fig. 3 of the instant specification, reproduced below with annotations by the examiner, for purposes of understanding the implied structure.

    PNG
    media_image1.png
    406
    224
    media_image1.png
    Greyscale
[AltContent: oval][AltContent: oval]
Per p. 9, ll. 11 – 13, and p. 11, ll. 6 – 10, of the instant specification, Fig. 3 depicts in cross-section a sheet formed article 11, which the examiner understands to be an example of three-dimensional object.  Additionally, these passages indicate 1 is a base material and 2 is a thermal expansion layer of the sheet formed article 11, where swollen portions of the thermal expansion layer 2 form ridge lines (as highlighted by the dashed circles as annotated by the examiner).
	“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  See MPEP § 2111.01, II.  
	While Fig. 3 depicts two ridge lines, claim 1 only requires the features associated with a single ridge line.  Moreover, claim 1 does not place limitations on the degree of bending and deforming, e.g. with respect to the angle of the bend.  Therefore, at a minimum, the implied structure of the three-dimensional object of claim 1 is one wherein a ridge line is formed at a bent portion of a sheet such that a thermal expansion layer is expanded at the ridge line.  The angle of the bend does not have to be an angle as shown in Fig. 3 of the instant application, nor does the three-dimensional object require a plurality of ridge lines as shown in Fig. 3.  
	For purposes of assessing patentability, no particular parameters of bending and deforming the sheet-like base material or expanding the thermal expansion layer is recited in claim 1.  Therefore, a prior art reference, or combination of prior art references, which teaches any method resulting in the implied structure will be considered to have met the limitations of claim 1.  While the examiner acknowledges the thermal expansion layer is one which expands when heated to a thermal deformation temperature of a thermoplastic resin in the sheet-like base material or higher, the examiner notes this is a functional property of the thermal expansion layer.  Claim 1 does not imply a structure which is the result of thermal expanding.  Moreover, if the result of thermal expansion is the same as one of other expansion methods, then, per the product-by-process discussion above, the structure will nonetheless be considered met.
	Claims 2 – 7 depend, directly or indirectly, on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, the interpretation of claim 1 similarly applies to each of claims 2 – 7 with the caveat that the implied structure be read in light of the further features defined in the respective claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rausing ‘456 (US 4,189,456 A).
	Regarding claim 1, Rausing ‘456 discloses a three-dimensional object formed by bending and deforming a sheet-like base material made of a thermoplastic resin at a ridge line (“packing containers” formed by “folding” a “packing material” comprising a “surface layer”, e.g. “packing container” 1 formed of “material” 10 comprising “surface layer” 13: e.g. Fig. 1 – 8; Col. 2, l. 3, to Col. 6, l. 34), wherein
	a surface of the base material bent and oriented outward at least at the ridge line is covered with a thermal expansion layer that expands when heated to a thermal deformation temperature of the thermoplastic resin or a higher temperature (“base layer”, “carrier layer” 11 covering the “surface layer” 13: e.g. Fig. 1; Col. 4, ll. 24 – 33, 45 – 68) , and 
	the thermal expansion layer is expanded at the ridge line (expansion occurs at “region” 12: e.g. Fig. 1 – 3, 5; Col. 2, ll. 44 – 45, 53 – 68; Col. 3, ll. 40 – 53; Col. 4, l. 12, to Col. 6, l. 34).
	Regarding claim 7, in addition to the limitations of claim 1, Rausing ‘456 discloses the base material bends more greatly as the ridge line is thicker (greater expansion of the “base layer”/“carrier layer” 11 causes greater deformation to the “surface layer” 13 per a “latent expansion capacity” of “cells”: e.g. Col. 4, ll. 45 – 68).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co.
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rausing ‘456 as applied to claim 1 above, and further in view of Bambara (US 5,882,776 A).
	Regarding claim 2, although Rausing ‘456 is not explicit as to the thermal expansion layer covering both surfaces of a base material, and the thermal expansion layer on the bent outer side of the base material has a larger expansion amount than the thermal expansion layer on the inner side at the ridge line, this feature would have been obvious in view of Bambara.
	Bambara discloses a base material may be provided with expanded layers on either side thereof in a manner which helps to dissipate loading forces in packaging applications (“high density foam layer” 7 with ”sub-core” 4a and “skin” 6 on one side thereof and “sub-core” 4b and “skin” 8 on the other side thereof: e.g. Fig. 2; Col. 1, l. 27, to Col. 11, l. 38).
	As the structure of the three-dimensional object, which is a packaging article, Rausing ‘456 discloses “surface layers” 13 on either side of a “base layer” or “carrier layer” 11 (e.g. Fig. 1 – 8; Col. 2, l. 3, to Col. 6, l. 34).  Bambara’s “skins” 6, 8 are comparable in position to Rausing ‘456’s “surface layers” 13, and therefore would have provided one of ordinary skill in the art direction as to where a load dissipating layer as Bambara discloses could be added into structures such as Rausing ‘456.  Furthermore, the examiner observes Rausing ‘456’s unmodified three-dimensional object has a larger degree of expansion on the outer side in comparison to the inner side (e.g. Fig. 3).
	Accordingly, it would have been obvious to modify Rausing ‘456’s three-dimensional object such that the thermal expansion layer covers both surfaces of a base material, where the thermal expansion layer on the bent outer side of the base material has a larger expansion amount than the thermal expansion layer on the inner side at the ridge lines, as Bambara suggests, the motivation being to improve load dissipation.
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rausing ‘456 and Bambara as applied to claim 2 above, and further in view of Rausing ‘727 (US 4,004,727 A).
Regarding claim 3, although Bambara is not explicit as to the thermal expansion layer being thicker on one surface of the base material than on another surface of the base material except for the ridge line, Rausing ‘727 discloses foam layers having different thicknesses on either side of a base material in a packing material serves the same function as foam layers having equal thicknesses albeit with a shift in the neutral bending line (e.g. Fig. 1; Col. 2, ll. 39 – 68).  One of ordinary skill in the art would have understood a neutral bending line is the line where net bending stress between compression and tension is zero.
	Rausing ‘456’s three-dimensional object is made from material stored as a roll until needed to form the three-dimensional object.  Because of the shift in the neutral bending line, one of ordinary skill in the art would have understood the use of different thickness foam layers as Rausing ‘727 suggests would bias a material into a curved configuration.  In the case of Rausing ‘456’s roll, a bias in the thicknesses of the thermal expansion layer on either side of a base material would have been understood to encourage shaping into the rolls shape Rausing ‘456 desires for storage.
	Therefore, it would have been obvious to provide Rausing ‘456’s thermal expansion layer as thicker on one surface of the base material than on another surface of the base material except for the ridge line in order to assist in the storage aspects of Rausing ‘456’s disclosure.
	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rausing ‘456 as applied to claim 1 above, and further in view of Inagaki (JP S64-68257 A, referencing a machine translation of equivalent publication number JP H01-028657 A provided with this Office Action).
	Regarding claim 4, although Rausing ‘456 is not specific as to a photothermal conversion component being attached to at least one surface at the ridge line to convert absorbed light into heat and emit the heat, this feature would have been obvious in view of Inagaki.
	Inagaki attaches a photothermal conversion component to a surface of a sheet in order to convert absorbed light into heat and emit the heat in order to allow for thorough and rapid expansion of that portion of the sheet underlying the photothermal conversion component (“toner image” 4 overlying “covering layer” 2 containing “microspheres” 3 therein: e.g. Fig. 1, 2; pp. 3 – 6).
	Rausing ‘456’s thermal expansion layer is expanded by heating but is not particularly limiting as to the method for performing this operation (e.g. Col. 5, ll. 22 – 38, describe heating which “may be done” 4).  Although Inagaki relates to imagery being formed due to expansion, the expansion functionality Inagaki discloses is independent of the shape of the photothermal conversion component since it is the choice of material for the photothermal conversion component which allows for expansion (e.g. pp. 3 – 6).  
	Therefore, it would have been obvious to provide a photothermal conversion component attached to at least one surface at the ridge line to convert absorbed light into heat and emit the heat as Inagaki discloses, the motivation being to expedite for rapid manufacturing of the three-dimensional object.  One of ordinary skill in the art would have appreciated faster manufacturing allows for more product to be manufactured in a given period time.  In the case of Rausing ‘456’s three-dimensional object, the photothermal conversion component being attached to the thermal expansion layer would be in the shape of a line in order to in accordance with a line as Rausing ‘456 depicts (e.g. Fig. 1, 2, 7). 
	Regarding claim 5, in addition to the limitations of claim 1, Rausing ‘456 discloses the light transmission properties of a base material are selected based on the needs of the contents to be protected from light (e.g. Col. 4, ll. 17 – 44).  As a packing container (Rausing ‘456: e.g. Col. 2, ll. 3 – 10), one of ordinary skill in the art would have appreciated a three-dimensional object which transmits light, including its base material, would have permitted easy identification of contents of the container.  Therefore, if light protection is not needed, one of ordinary skill in the art would have understood Rausing ‘456’s base material can be provided as a light-transmitting base material in order to allow for easy content identification, or at least it would have been obvious to provide the base material as a light-transmitting base material for these reasons.
	Although Rausing ‘456 is not specific as to a photothermal conversion component being attached to a surface between the thermal expansion layer and the at least one surface at the ridge line to convert absorbed light into heat and emit the heat, this feature would have been obvious in view of Inagaki.
4 overlying “covering layer” 2 containing “microspheres” 3 therein: e.g. Fig. 1, 2; pp. 3 – 6).
	Rausing ‘456’s thermal expansion layer is expanded by heating but is not particularly limiting as to the method for performing this operation (e.g. Col. 5, ll. 22 – 38, describe heating which “may be done” by a list of processes but does not explicitly state such processes must be used).  Accordingly, one of ordinary skill in the art would have understood methods other than those Rausing ‘456 discloses can be considered as means of expanding the thermal expansion layer at the ridge line.  Inagaki’s method allows for a more focused application of heat since it is the portion of a sheet under the photothermal conversion component which expands rather than other portions (e.g. pp. 3 – 6 describe expansion due to differences in colors of the “toner image” 4).  Although Inagaki relates to imagery being formed due to expansion, the expansion functionality Inagaki discloses is independent of the shape of the photothermal conversion component since it is the choice of material for the photothermal conversion component which allows for expansion (e.g. pp. 3 – 6).  
	Therefore, it would have been obvious to provide a photothermal conversion component attached to at least one surface at the ridge line to convert absorbed light into heat and emit the heat as Inagaki discloses, the motivation being to expedite for rapid manufacturing of the three-dimensional object.  One of ordinary skill in the art would have appreciated faster manufacturing allows for more product to be manufactured in a given period time.  In the case of Rausing ‘456’s three-dimensional object, the photothermal conversion component being attached to the thermal expansion layer would be in the shape of a line in order to in accordance with a line as Rausing ‘456 depicts (e.g. Fig. 1, 2, 7). 
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rausing ‘456 and Inagaki as applied to claim 4 above, and further in view of Nishiura (US 2017/0088943 A1).
	Regarding claim 6, although Rausing ‘456 and Inagaki are not specific as to the three-dimensional object comprising an ink reception layer formed on the surface to which the photothermal conversion component is attached, this feature would have been obvious in view of Nishiura.
103 for “photo-thermal conversion material layer” 104 on a “thermal expanding layer” 102: e.g. Fig. 1A, 1B, 9A, 9B; ¶¶ [0007] – [0143], particularly ¶ [0037] for the postscript feature).
	Rausing ‘456’s three-dimensional object is a packing container (e.g. Col. 2, ll. 3 – 10).  For at least instances when light permeation is limited (Rausing ‘456 discloses “surface layers” 13 being impervious to light in some embodiments: e.g. Col. 4, ll. 17 – 44), one of ordinary skill in the art would have appreciated knowledge of the contents of the container may be limited.  Therefore, providing information to a consumer about the contents would have been understood as useful.  The fact postscripts as Nishiura suggests can be used for messaging on structures with similar features to those Rausing ‘456 discloses would have directed one of ordinary skill in the art to consider Nishiura’s disclosure.
	Accordingly, it would have been obvious to modify the three-dimensional object to comprise an ink reception layer formed on the surface to which the photothermal conversion component is attached in order to convey information regarding the contents of the packing container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783